NOT DESIGNATED FOR PUBLICATION

                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                              No. 122,295
                                In the Interest of A.V., A Minor Child.

                                              No. 122,296
                                In the Interest of J.K., A Minor Child.

                                              No. 122,297
                                In the Interest of B.K., A Minor Child.


                                     MEMORANDUM OPINION


          Appeal from Kingman District Court; FRANCIS E. MEISENHEIMER, judge. Opinion filed July 17,
2020. Appeal dismissed.


          Josh V.C. Nicolay, of Stull, Beverlin, Nicolay & Haas, LLC, of Pratt, for appellant natural
mother.


          Matthew W. Ricke, county attorney, for appellee, and Gregory C. Graffman, of Kingman,
guardian ad litem.


Before SCHROEDER, P.J., HILL AND GARDNER, JJ.


          PER CURIAM: The natural mother (Mother) of A.V., J.K., and B.K. (the children)
untimely appeals from the district court's termination of her parental rights. The natural
fathers of the children do not participate in this appeal. We consolidate all three cases on
appeal for the purpose of one opinion, as the issues raised in each case are identical.
Mother acknowledges her appeal is out of time but argues we should allow her appeal to
proceed because she was not given notice of the district court's order terminating her
parental rights. However, the right to appeal is purely statutory, and Mother has not
established a jurisdictional exception to allow her to appeal out of time. The appeal is out

                                                      1
of time. We must dismiss the appeal as we have no jurisdiction to address the issues
raised by Mother.


                                        FACTS


       Although we find we have no jurisdiction to address the merits of Mother's appeal,
we briefly set out the facts presented to the district court at the time it determined
Mother's parental rights should be terminated. In November 2017, the State filed a child
in need of care (CINC) petition, alleging Mother was unable to provide the care or
control necessary for her children's physical, mental, or emotional health. Specifically,
the State alleged Mother had an extensive history of drug use, domestic violence issues in
her home, and had recently been arrested for drug possession. The district court issued
temporary custody orders, placing the children in the custody of the Kansas Department
for Children and Families (DCF) and requiring Mother to submit to urinalysis (UA),
mouth swab, and hair follicle drug screening. In January 2018, the district court ordered
the children to be returned to Mother's home and placed on informal supervision by DCF.
The district court's order indicated any positive drug test would result in the children
being removed from Mother's home.


       In March 2018, the children were removed from Mother's home and placed into
DCF custody based on a positive drug test for methamphetamine. In April 2018, Mother
stipulated the children were children in need of care, and the district court made a CINC
adjudication. In May 2018, the district court held a dispositional hearing and ordered dual
case plans of reintegration and termination, with the children to remain in DCF custody
and Mother to have supervised visits with the children. Following a review hearing in
August 2018, the district court allowed the children to be returned to Mother's home;
however, any positive drug test would result in removal of the children. In November
2018, the children were again removed from Mother's home based on a positive drug test.



                                              2
Mother was allowed supervised visits with the children, provided she did not fail any
more drug tests and remained out of jail.


       In December 2018, the district court found reintegration of the children into
Mother's home was no longer viable and ordered the State to prepare a motion to
terminate Mother's parental rights. In January 2019, the State filed a motion to terminate
Mother's parental rights. The district court held a termination hearing on May 6, 2019. At
the hearing, the State presented testimony from Cathy May, an aftercare worker with St.
Francis Ministries, and Michael Vines, a case manager with St. Francis.


       Both May and Vines testified about their attempts to work with Mother and how
the process was unsuccessful with Mother unable to complete case plan tasks or to stop
using drugs. Mother struggled with maintaining employment, stable housing, and
adequate food in the home, and one of the children described fighting between Mother
and her husband.


       Vines stated Mother was allowed supervised visits beginning February 20, 2019,
but only visited with the children two or three times even though no restrictions were
placed on the number of visits. Vines testified he had recently visited Mother's home and
it was not currently appropriate for the children based on electrical issues that needed to
be addressed and the fact Mother was living with someone who had not passed a
background check. During Vines' testimony, Mother offered into evidence three exhibits:
pay stubs, rent receipts, and a monthly budget. Vines called into question the validity of
the rental receipts, noting they were numbered out of order—the May 2019 receipt was
numbered before the April 2019 receipt.


       The district court issued a written ruling on August 22, 2019, finding Mother was
unfit by reason of conduct or condition unlikely to change in the foreseeable future and
termination of Mother's parental rights was in the best interests of the children. The


                                             3
district court expressed concerns about Mother's refusal to submit to drug testing, her
inability to maintain regular contact with the children, and her inability or lack of effort to
provide for or properly document her ability to provide for the basic needs of the
children. The district court was particularly concerned about the lack of thought and
effort put into Mother's proposed budget. The district court questioned the validity of the
rental receipts Mother introduced into evidence and further found: "The lack of effort by
[Mother] to maintain contact with the children and comply with the case plan tasks . . .
[was] obvious."


       Mother did not file her notice of appeal until October 20, 2019, making it
approximately 28 days late. Additional facts are set forth as necessary herein.


                                         ANALYSIS


We dismiss as Mother's appeal is untimely.


       Mother acknowledges she did not file her notice of appeal within 30 days of the
district court's entry of judgment. However, she argues she should be allowed to appeal
out of time because she was in jail when the district court entered its final order and was
not provided notice of its decision. Mother argues her untimely appeal should be
permitted based upon excusable neglect or by extension of the exceptions recognized in
State v. Ortiz, 230 Kan. 733, 640 P.2d 1255 (1982).


       Under K.S.A. 2019 Supp. 60-2103(a), "the time within which an appeal may be
taken shall be 30 days from the entry of the judgment, as provided by K.S.A. 60-258, and
amendments thereto." Entry of judgment is effective when a journal entry of judgment or
final written order signed by the district judge is filed with the clerk of the district court.
K.S.A. 2019 Supp. 60-258. Here, the district court's memorandum opinion terminating
Mother's parental rights was filed on August 22, 2019. Mother did not file her notice of


                                               4
appeal until October 20, 2019. Failure to file notice of appeal within the time limits
prescribed by K.S.A. 2019 Supp. 60-2103 deprives the appellate court of jurisdiction.
Where the record discloses a lack of jurisdiction, the appeal must be dismissed. See
Board of Sedgwick County Comm'rs v. City of Park City, 293 Kan. 107, 111, 260 P.3d
387 (2011).


       No excusable neglect


       Mother argues she should be permitted to appeal out of time based on excusable
neglect because she did not learn of the judgment within the time limit for taking an
appeal. Her argument is unpersuasive. K.S.A. 2019 Supp. 60-2103(a) provides: "[U[pon
a showing of excusable neglect based on a failure of a party to learn of the entry of
judgment the district court in any action may extend the time for appeal not exceeding 30
days from the expiration of the original time herein prescribed." (Emphasis added.) We
have no authority to permit an untimely appeal for excusable neglect under the plain
language of the statute. Mother could have asked the district court to extend the time for
filing based on excusable neglect but did not. The issue was not raised and ruled on
below; thus, there is no decision on this point for us to review.


       Mother goes on to assert she was "in the custody of the various sheriff
departments between July 9, 2019, and October 16, 2019, and thus was not given notice
of the Memorandum Opinion filed August 22, 2019." She claims she was unaware the
order had been filed, she received no direct notice of filing, and the certificate of service
only indicates the order was electronically filed. Mother asserts she promptly notified her
attorney that she wished to appeal once she learned of the order. Mother does not explain
how and when she actually found out about the termination order. Mother fails to explain
how this amounts to excusable neglect, nor does she support her argument with citation
to pertinent authority. Failure to support a point with pertinent authority is akin to failing
to brief the issue. In re Adoption of T.M.M.H., 307 Kan. 902, 912, 416 P.3d 999 (2018).


                                              5
Issues not adequately briefed are deemed waived or abandoned. In re Marriage of
Williams, 307 Kan. 960, 977, 417 P.3d 1033 (2018). The plain language of K.S.A. 2019
Supp. 60-2103(a) and Mother's failure to ask the district court for relief is fatal to
Mother's claim relying upon excusable neglect.


       The Ortiz exceptions do not apply.


       Mother alternatively argues her out of time appeal should be allowed based on an
extension of the Ortiz exceptions to termination of parental rights. She argues another
panel of this court applied the Ortiz exception in In re T.M.C., 26 Kan. App. 2d 297, 299-
01, 988 P.2d 241 (1999). She contends we "should apply the fundamental fairness
exception . . . recognized in In re T.M.C." because she "was not directly informed of her
right to appeal because she was never given direct notice of the Memorandum Opinion
that terminated her parental rights." Under the first Ortiz exception, a criminal defendant
may be permitted to appeal out of time if he or she is not advised of the right to appeal.
230 Kan. at 736. However, the exceptions recognized in Ortiz are rooted in fundamental
fairness principles based on the statutory requirements for the district court to advise a
criminal defendant of the right to appeal as set forth in K.S.A. 2019 Supp. 22-3424(f).
See Kargus v. State, 284 Kan. 908, 926, 169 P.3d 307 (2007).


       Mother's argument is unavailing because the statutory underpinnings of the Ortiz
exceptions do not apply to the termination of parental rights. Mother overreads the fairly
limited Ortiz discussion in In re T.M.C. Further, it does not appear the In re T.M.C. panel
actually applied the Ortiz exceptions; rather, the panel discussed the potential application
of the Ortiz exceptions based on the fact counsel appointed for the natural mother did not
inform her of her right to appeal, told her any appeal would be groundless, and took no
affirmative action to file an appeal on her behalf. 26 Kan. App. 2d at 300-01. While its
reasoning parallels the third Ortiz exception (appointed counsel fails to file or perfect
appeal on defendant's behalf), the panel ultimately held an out of time appeal should be


                                              6
permitted based on ineffective assistance of counsel because "a parent's right to counsel
in an appeal from a termination of parental rights proceeding is founded on constitutional
grounds." 26 Kan. App. 2d at 301. Here, Mother does not allege her attorney was
ineffective or failed to perform any duty owed to her.


       A subsequent decision from another panel of this court explicitly declined to
extend the Ortiz exceptions in a fairly similar context. In In re L.B., 42 Kan. App. 2d 837,
839-40, 217 P.3d 1004 (2009), the natural mother had not been informed she had the
right to appeal with respect to the district court's finding that her child was a child in need
of care or its temporary custody orders. The In re L.B. panel instead applied the balancing
test from Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976), to
determine whether the natural mother's due process rights would be violated if she was
not permitted to appeal out of time. In re L.B., 42 Kan. App. 2d at 840-42. Our Supreme
Court explained the Mathews test in In re J.D.C., 284 Kan. 155, 166-67, 159 P.3d 974
(2007):


               "A due process violation exists only when a claimant is able to establish that he
       or she was denied a specific procedural protection to which he or she was entitled. The
       type and quantity of procedural protection that must accompany a deprivation of a
       particular property right or liberty interest is determined by a balancing test, weighing:
       (1) the individual interest at stake; (2) the risk of erroneous deprivation of the interest
       through the procedures used and the probable value, if any, of additional or substitute
       procedural safeguards; and (3) the State's interest in the procedures used, including the
       fiscal and administrative burdens that any additional or substitute procedures would
       entail. Mathews, 424 U.S. at 335."


       While the In re L.B. panel noted: "The scales of justice most often will tip in favor
of a parent's fundamental rights to his or her child," the panel applied the Mathews and In
re J.D.C. balancing test and held the interests of the State and the child outweighed the
natural mother's interest in appealing the CINC determination and temporary custody


                                                      7
orders. 42 Kan. App. 2d at 842, 843-44. But the panel did not have to apply the balancing
test to the termination of parental rights as the natural mother's appeal was timely with
respect to the district court's termination order. See 42 Kan. App. 2d at 844.


       However, Mother has not cited to Mathews, In re J.D.C., or In re L.B. in her brief,
and she has not argued the balance of interests affecting her due process rights requires
permitting an untimely appeal. A point not raised in a brief is deemed waived or
abandoned. State v. Arnett, 307 Kan. 648, 650, 413 P.3d 787 (2018). Based on Mother's
failure to properly frame the issue under Mathews, we find she has not demonstrated a
proper basis to overcome the jurisdictional bar to her untimely appeal.


       Appeal dismissed.




                                             8